Case 8-20-71877-reg   Doc 132-1   Filed 11/10/20   Entered 11/10/20 15:43:45




                                  SCHEDULE 1

                                  Form of Notice
    Case 8-20-71877-reg       Doc 132-1      Filed 11/10/20    Entered 11/10/20 15:43:45




                                      November [ ], 2020

By FedEx, Regular Mail and Email

Marcos Benzaquen
Diamond Cars R Us
707 Hempstead Turnpike
Franklin Square, New York 11010
DiamondCarsRus@gmail.com

       Re: CONTEMPT ORDER

             UNITED STATES BANKRUPTCY COURT FOR THE EASTERN
             DISTRICT OF NEW YORK: IN RE DIAMOND FINANCE CO., INC., NO.
             20-71877 (REG)

Dear Mr. Benzaquen:

       Olshan Frome Wolosky LLP (“Olshan”) is special litigation counsel to Marc Pergament,
the Chapter 7 Trustee in the above referenced chapter 7 case (the “Case”).

       Olshan submits this letter to you pursuant to an order of the United States Bankruptcy
Court for the Eastern District of New York (the “Bankruptcy Court”) dated November __, 2020
(the “Contempt Order”) in the Case. A copy of the Contempt Order is enclosed herewith.

       The Contempt Order finds you in contempt of the Bankruptcy Court for your failure to
respond to the enclosed subpoena issued pursuant to earlier orders of the Bankruptcy Court. As
you know, the subpoena commanded your production of documents and appearance at a
deposition.

       The Bankruptcy Court has directed Olshan to notify you that the Bankruptcy Court will
issue an Order directing the United States Marshal’s Service to compel your detention for the
purpose of appearing at a deposition unless you appear in the Bankruptcy Court on or before
November [ ], 2020 [7 days after entry of the Contempt Order] to explain why you have not
yet complied.

         The Bankruptcy Court order further provides for a $500 fine for each day you continue to
fail to comply with the subpoena.

        Finally, please note that the Bankruptcy Court has scheduled a status conference on this
matter for December 7, 2020 at 9:30 a.m. You or your counsel, if you have one, should contact
me to discuss your attendance at the conference.
    Case 8-20-71877-reg      Doc 132-1   Filed 11/10/20     Entered 11/10/20 15:43:45




                                               Sincerely,

                                               _____________________

                                               Jonathan Koevary, Esq.

cc: Marc Pergament (via email)

Encl.
Case 8-20-71877-reg   Doc 132-1   Filed 11/10/20   Entered 11/10/20 15:43:45




                                  SCHEDULE 2

                            Form of Detention Order
    Case 8-20-71877-reg        Doc 132-1     Filed 11/10/20    Entered 11/10/20 15:43:45




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


 In re:                                           Chapter 7

 DIAMOND FINANCE CO., INC.                        Case No. 8-20-71877 (REG)

                                Debtor.



   ORDER DIRECTING THE UNITED STATES MARSHAL SERVICE TO DETAIN
                       MARCOS BENZAQUEN

          Upon the motion dated October 20, 2020 [Dkt. No. 127] (the “Motion”) of Marc A.

Pergament, as Chapter 7 trustee (the “Trustee”) of Diamond Finance Co., Inc., for entry of an

order under section 105(a) of title 11 of the United States Code (the “Bankruptcy Code”) and

Rules 9016 and 9020 of the Federal Rules of Bankruptcy Procedure holding Marcos J.

Benzaquen (“Benzaquen”), having a place of business of Diamond Cars R Us in at 707

Hempstead Turnpike Franklin Square, New York 11010, in contempt thereof, imposing

sanctions, and compelling Benzaquen to comply with the Trustee’s subpoena, issued pursuant to

the Court’s June 12, 2020 Order directing the production of documents and oral examination of

Benzaquen; and the Court having jurisdiction to consider the Motion and the relief requested

therein pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of the Motion and the relief

requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and venue being

proper pursuant to 28 U.S.C. §§ 1408 and 1409; and upon the Order dated November [ ], 2020

[Dkt. No. [ ]] (the “Contempt Order”) directing Benzaquen to appear within (7) days as further

set forth in the Contempt Order under penalty of detention by the United States Marshal Service;

and upon no such appearance having occurred within the timeframe set forth in the Contempt

Order, it is hereby:
    Case 8-20-71877-reg        Doc 132-1      Filed 11/10/20     Entered 11/10/20 15:43:45




       ORDERED, that, pursuant to 11 U.S.C. § 105(a) and the inherent power of this Court to

impose civil contempt sanctions, the United States Marshal Service is commanded and directed

to detain Benzaquen into physical custody and to cause Benzaquen to be incarcerated in a federal

facility until he is released by the Court upon Benzaquen’s compliance with Trustee’s subpoena

issued pursuant to this Court’s June 12, 2020 Order, and it is further

       ORDERED, in carrying out this Order, the United States Marshal Service is authorized

to use whatever force is reasonably necessary in order to arrest and restrain Benzaquen, and may

do so after business hours. If the Marshals arrest Benzaquen during a weekend, they may detain

him over the weekend, and it is, further

       ORDERED, that the detention and incarceration of Benzaquen shall continue until such

time as he has purged his contempt by complying with the Trustee’s subpoena issued pursuant to

this Court’s June 12, 2020 Order.
